Title: To Thomas Jefferson from Rufus King, 12 May 1803
From: King, Rufus
To: Jefferson, Thomas


          
            Sir
                     
            London May 12. 1803
          
          I have not been able to obtain the consent of the Sierra Leone Company to receive the Slaves which the State of Virginia might be willing to send to that settlement. My Correspondence on this Subject has been closed by a Letter from the Chairman Mr. Thornton which states that the Company are in Treaty with Government to receive the Colony under its exclusive control.
          The fact I understand to be that the Negroes who have been sent thither are so refractory and ungovernable, and the expense and trouble of maintaining the settlement so great, that the Company have determined to abandon their plan, and the application to Government is with the view of disembarrassing themselves of the Settlement.
          With perfect Respect—I have the honour to be, Sir, Your obedt: & faithful Servt
          
            Rufus King
          
        